Citation Nr: 0715790	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the grant of Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Mr. R. Irigoyen


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1957, and from March 1958 to February 1961.  He died 
in January 1981.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, and was remanded in May 2006.  

In May 2006, the Board referred for RO action certain 
matters.  In a statement appended to VA Form 9, filed in 
March 2002, the appellant's representative apparently raised 
a claim of clear and unmistakable error (CUE) in pre-2000 
decisions denying entitlement to DIC benefits under 38 U.S.C. 
§ 1151.  The representative also contends that the initial 
denial of service connection for the cause of the veteran's 
death is an unresolved matter pending review, or that there 
was CUE in the denial of service connection for the cause of 
the veteran's death.  He raised the same contentions most 
recently in January 2007.  These matters are again REFERRED 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The August 2000 grant of DIC benefits pursuant to 
38 U.S.C.A. § 1151 is based on a claim filed on June 27, 
2000.

2.  The appellant's previous claims for DIC benefits were 
denied; the previous denials of these claims are final, the 
last previous final denial was a May 1999 rating decision, of 
which the claimant was notified by letter in May 1999, and 
which she did not appeal.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 
2000, for the grant of DIC under 38 U.S.C.A. § 1151, are not 
met.  38 U.S.C.A. §§ 1151, 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The veteran died in January 1981, of purulent peritonitis due 
to a partial intestinal obstruction.  The instant appeal 
arises from a June 27, 2000 claim of entitlement to Section 
1151 DIC benefits.  In an August 2000 rating decision, the RO 
granted the claim and assigned an effective date of June 27, 
2000.  In that decision, the RO determined that the evidence, 
in particular, Dr. Perez-Jimenez's undated report (received 
in June 2000) and VA rating board medical consultant's (Dr. 
Pagan) August 2000 opinion, established that delayed VA 
diagnosis of intestinal obstruction and resulting delayed 
treatment contributed materially to cause death.  Section 
1151 DIC benefits are payable where the veteran dies as a 
result of VA hospitalization, medical treatment or 
examination, or surgery.  The appellant has appealed the 
effective date of the award made in August 2000.     

The Board has considered written statements submitted by the 
representative on the appellant's behalf.  In essence, the 
appellant seems to be claiming entitlement to an earlier 
effective date for Section 1151 DIC benefits on the grounds 
that, even though the RO granted her claim effective June 27, 
2000, the date on which she filed her most recent DIC claim, 
she had asserted, even before June 2000, that death resulted 
due to inadequate VA medical care, and VA effectively 
validated her position when it eventually granted DIC, in 
August 2000, based on the reports of Drs. Pagan and Perez-
Jimenez.  She presently asserts that DIC benefits should 
commence on the date of the veteran's death.     

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  
Unless expressly provided otherwise, the effective date of an 
award or evaluation is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date of 
award of compensation, pension, or DIC, whether based on an 
original or reopened claim, "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (emphasis added).  With respect 
to effective dates for Section 1151 DIC benefits, governing 
criteria provide that (1) for disability, the effective date 
of the award is the date of injury or aggravation if the 
claim is filed within one year after the incident; otherwise, 
the effective date is the date of filing of the claim; and 
(2) for death claims, as is the case here, the effective date 
is the first day of the month in which the veteran's death 
occurred if a claim is received within one year after the 
date of death; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(c), (d); 38 C.F.R. 
§ 3.400(i).

As the veteran died in January 1981, the Board will first 
determine the date of receipt of the claim for DIC benefits.  
Unless the claim that is the basis for the award of benefits 
is one filed within one year after the date of the veteran's 
death, the effective date of the award cannot be earlier than 
the date of the claim.  This is because the effective date is 
the later of these two dates.


In this case, there is a series of claims filed by the 
appellant, including one filed within one year of the 
veteran's death.  All the previous claims, however, were 
denied, and these decisions are final.  

The appellant filed her original claim of entitlement to 
death benefits (VA Form 
21-534) in February 1981, the month after her husband's 
death.  The RO denied service connection for the cause of the 
veteran's death in July 1981.  At that time, the appellant 
asserted that the cause of death had its genesis in active 
duty; she did not specifically allege that inadequate VA 
medical care caused or contributed to result in death.  In 
November 1984, the Board affirmed the RO denial of service 
connection for the cause of death.  This decision is final.  
38 C.F.R. §§ 19.104(a) (1984); 20.1100(a) (2006).  

The Board next denied entitlement to DIC pursuant to Section 
351 in May 1991.  This decision arose from an appeal of a 
September 1987 rating decision.  The notice of disagreement 
was filed in August 1988.  In March 1992, the Board denied 
the appellant's motion seeking reconsideration of the May 
1991 decision.  The Board's May 1991 decision is also final.  
38 C.F.R. §§ 19.104, 19.186 (1990, 1991), 20.1001(c), 
20.1100(a) (2006).  

The appellant again claimed entitlement to DIC under Section 
1151, which the RO denied in February 1997.  Although the 
appellant filed a NOD in September 1997, and the RO issued a 
SOC in October 1997, the appellant did not complete the 
appeal by filing a substantive appeal.  Thus, the February 
1997 rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997, 2006).  

Rather than filing a substantive appeal after the October 
1997 SOC, the appellant filed a claim for CUE in previous 
decisions denying DIC.  This claim was denied in a May 1999 
rating decision.  A May 12, 1999 letter informed her and her 
representative of the decision and of appeal rights.  
Thereafter, the appellant took no further action until June 
27, 2000, when she initiated the Section 1151 claim from 
which the instant appeal stems.  The May 1999 rating decision 
that was not appealed is final.  38 C.F.R. §§ 3.104, 20.1103 
(1999, 2006).  It is the last final decision before the June 
2000 claim that is the basis for the award of DIC benefits.

The later claim, filed in June 2000, is a new claim after the 
appeal period for the February 1997 rating decision had 
expired, and, under the general rule governing effective 
dates (effective date is the later of the date of receipt of 
the claim or the date entitlement arose), the effective date 
is June 27, 2000.  Regardless of when entitlement to DIC 
benefits arose - whether on the date of the veteran's death; 
or the date of receipt of evidence of the appellant's 
acceptance, in October 1985, of $50,000 as a settlement or 
compromise of her Federal Tort Claims Act (FTCA) claim based 
on purported VA failure to diagnose her late husband's 
perforated bowel; or the date of receipt of Dr. Perez-
Jimenez's undated report or the VA rating board medical 
consultant's August 2000 opinion on which the August 2000 
rating decision was based - because all the prior claims are 
the subject of final VA decisions denying DIC benefits, the 
effective date of the award of DIC cannot be earlier than the 
date of the claim received in June 2000.

In conclusion, here, whether based on effective date criteria 
specific to Section 1151 DIC claims or on general effective 
date criteria, the June 27, 2000 claim establishes the date 
of entitlement.  The appeal is denied.          

The Board notes that a reopened claim and clear and 
unmistakable error are different, mutually exclusive routes 
to the goal of determining an effective date. Flash v. Brown, 
8 Vet. App. 332 (1995). Consequently, a claim of clear an 
unmistakable error cannot be said to be inextricably 
intertwined with the issue of an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). The Board notes 
that the appellant has made claims of CUE in previous denials 
of her claim.  The matter of clear and unmistakable error is 
not now before the Board, however, and has been referred to 
the RO for appropriate action.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, although VA did not provide the requisite 
notice described above before issuing the August 2000 rating 
decision from which this appeal arises, notice was provided 
during the appeal period.  In this case, the unfavorable RO 
decision that is the basis of this appeal was decided before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  The Board also notes that VAOPGCPREC 
8-2003 held that, if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

Here, the Board concludes that no material prejudice resulted 
due to a substantive notice defect, including that due to 
timing of the notice.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).   

The January 2002 Statement of the Case (SOC) is responsive to 
the appellant's September 2001 notice of disagreement to the 
August 2000 rating action granting DIC under Section 1151 and 
assigning an effective date of June 27, 2000.  The SOC 
included 38 C.F.R. § 3.159, from which the "fourth element" 
notice requirement is derived; it discussed applicable 
effective date criteria and explained why an earlier 
effective date is not warranted.  In August 2006, the 
appellant was sent a letter that discussed her and VA's 
respective claim development responsibilities.  It also 
informed the appellant that she may submit any evidence in 
her possession that she believes might be pertinent to her 
claim and included notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria on 
assignment of disability ratings and effective dates for 
degree of disability and service connection).  Although that 
letter did not explicitly discuss what items "not of record 
are needed to substantiate the claim" (see Board remand 
order, action paragraph 1), two subsequent Supplemental SOCs 
(SSOCs) explained why the claim remains denied.  A March 2007 
letter also discussed the types of evidence relevant to 
assignment of effective dates and reinforced prior Dingess 
notice.  


The appellant's submittal of evidence in the form of Dr. 
Perez-Jimenez's report along with her June 2000 Section 1151 
claim itself is persuasive evidence that she and her 
representative were aware, even before enactment of law 
requiring the notice described above, that evidence material 
to her claim is that which indicates VA medical care is 
associated with the veteran's death.  In November 2006 and 
January 2007, the appellant, through her representative, 
indicated that there is no additional evidence relevant to 
the earlier effective date issue; the same contentions, 
including CUE allegations, were made.  No return 
communication was received after the March 2007 letter was 
sent.  That letter informed the appellant and her 
representative that there may be additional opportunity to 
submit evidence if certain procedures are followed.  

The Board also acknowledges that, as noted by the appellant's 
representative in November 2006, the August 2006 notice 
letter did not contain information concerning evidence needed 
to establish an earlier effective date for the DIC award, 
although it did contain notice of the respective duties of VA 
and the claimant.  Nonetheless, as discussed above, the 
appellant and her representative have been given actual 
notice of the evidence needed to establish an earlier 
effective date by the documents, such as the SOC and SSOCs, 
issued in connection with the appeal, and the appellant's 
representative has indicated that there is no further 
evidence to submit.  Thus, the Board concludes that no 
prejudice has resulted in this instance, and that further 
remand to cure this procedural defect is not required by 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Based on all of the foregoing, 
the Board concludes that there is no material prejudice due 
to a notice defect that warrants deferment of a decision.    

VA's duty to assist a claimant in substantiating the claim 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, VA and non-VA 
medical opinions appropriate to this claim, and lay 
statements and argument.  Despite appropriate notice during 
the appeal, the appellant has not identified sources of 
missing evidence that she desires VA to consider before 
adjudicating the appeal.  Therefore, the Board finds no basis 
to conclude that a decision on the merits of this claim would 
be premature or contrary to the appellant's due process 
rights.          


ORDER

An effective date earlier than June 27, 2000, for the grant 
of DIC under 38 U.S.C.A. § 1151, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


